Exhibit 10.2



SEVENTH ADDENDUM TO EMPLOYMENT AGREEMENT



THIS SEVENTH ADDENDUM TO EMPLOYMENT AGREEMENT (the “Seventh Addendum”) is made
effective as of the 30th day of December, 2008, by and between Anworth Mortgage
Asset Corporation, a Maryland corporation (“Anworth”), and Joseph E. McAdams
(the “Executive”).

W I T N E S S E T H :

WHEREAS, the Executive and Anworth Mortgage Advisory Corporation (the “Company”)
entered into an employment agreement dated January 1, 2002 (as amended to date,
the “Agreement”);

WHEREAS, the Agreement was assumed by Anworth and the Executive, and the Company
and Anworth entered into an addendum to such employment agreement dated
April 18, 2002 (the “Addendum”), an addendum to such employment agreement dated
June 13, 2002 (the “Second Addendum”), an addendum to such employment agreement
dated May 28, 2004 (the “Third Addendum”), an addendum to such employment
agreement dated June 27, 2006 (the “Fourth Addendum”); an addendum to such
employment agreement dated February 13, 2008 (the “Fifth Addendum”); and an
addendum to such employment agreement dated February 22, 2008 (the “Sixth
Addendum”);

WHEREAS, Anworth and the Executive desire to further modify the terms of the
Executive’s employment under the Agreement.

NOW THEREFORE, the parties hereby covenant and agree as follows:

1. Effective Date. This Fifth Addendum shall become effective on the date
hereof.

2. Incentive Plan and Bonus (Section 4(b) of the Agreement). Paragraph 4 of
Section 4(b)(iii) of the Agreement is hereby amended by inserting the phrase
“Twenty-Five percent (25%)” and is restated as follows:

“Twenty-Five percent (25%) of any amount in excess of $100,000 allocated to the
Executive from the Pool with respect to calendar year 2009 and each subsequent
year will be paid in common stock subject to certain restrictions set forth in
Appendix A hereto and in accordance with the 2004 Equity Plan.”

1

--------------------------------------------------------------------------------



3. Appendix A of the Agreement). The first paragraph of Appendix A of the
Agreement is hereby restated as follows

“The Company’s return on average equity (“ROAE”) is calculated as the
twelve-month GAAP net income available to common stockholders minus
depreciation, gains/losses on asset sales and impairment charges/recoveries,
divided by the average stockholder equity less (1) goodwill and (2) preferred
stockholder equity.”



4. Remaining Terms Unchanged. The parties agree that all terms and conditions of
the Agreement (as modified by this Fifth Addendum), including, but not limited
to, all provisions pertaining to compensation, termination, choice of law and
arbitration, shall remain in full force and effect as modified hereby.

IN WITNESS WHEREOF, this Seventh Addendum to Employment Agreement is executed as
of the day and year first above written.



Executive   /s/ Joseph E. McAdams Joseph E. McAdams



Anworth Mortgage Asset

Corporation

  By:

/s/ Thad M. Brown

Name: Thad M. Brown

Title: Chief Financial Officer



2